DETAILED ACTION
	This action is in response to an amendment to application 16/601481, filed on 3/14/2022. Claims 1-20 are pending; claim 21 is canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
Claims 1-3, 5-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2010/0299663, hereinafter “Weissman,” and USPGPUB 2013/0047036, hereinafter “Pechanec.” 
Regarding claim 1, Weissman discloses “A method comprising: at an electronic device comprising a storage device and configured to run a respective application: 
determining that one or more conditions are satisfied with respect to the respective application, wherein the respective application is associated with a plurality of on demand resources stored on the storage device; (see, e.g., Weissman, para. 72; “components of the application may be annotated for determining the versions provided by the application to which they correspond, and thus the versions of calling code that to which they are accessible.”; “such annotation may include a maximum application version that is configured upon deprecation of the component. For example, tenants of the multi-tenant on-demand database service may desire to have their developed application evolve, including the ability to remove existing released components.”) and 
in response to determining that the one or more conditions are satisfied with respect to the respective application: removing, from the storage device, first one or more on demand resources of the plurality of on demand resources associated with the respective application; (see, e.g., Weissman, para. 72-3, Tables 6-7; “Deprecating a component may allow the tenant to evolve their application without introducing an immediate change for tenants already utilizing the application.”; “the and 
maintaining, on the storage device, second one or more on demand resources of the plurality of on demand resources associated with the respective application.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; only deprecated components are removed).
Weissman does not appear to disclose the further limitation “wherein the determining, the removing and the maintaining are performed while the electronic device is running the respective application.” However, Pechanec discloses (at para. 13-19) a method of maintaining a software application, including determining various conditions related to said application, uninstalling and reinstalling versions of that application, while the application is running on an electronic device. 
Pechanec and Weissman are directed toward software engineering and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the software application maintenance method of Pechanec with the software component removal operation of Weissman, thereby obtaining the invention of the instant claim. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have discerned a clear and predictable benefit of so combining avoiding inconvenience to the user (Pechanec, para. 13). Accordingly, the instant claim is unpatentable over the combination of Pechanec and Weissman. 
Regarding claim 2, the combination of Pechanec and Weissman renders obvious “The method of claim 1, wherein the respective application remains usable with the first one or more on demand resources removed.” (see, e.g., Weissman, para. 
Regarding claim 3, the combination of Pechanec and Weissman renders obvious “The method of claim 1, wherein determining that the one or more conditions are satisfied with respect to the respective application includes: in accordance with a determination that the first one or more on demand resources are not needed by the respective application for a threshold duration of time, determining that the one or more conditions are satisfied; and in accordance with a determination that the first one or more on demand resources are needed by the respective application within the threshold duration of time, determining that the one or more conditions are not satisfied.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; deprecated components are not immediately deleted if they are in use or otherwise required; components are deleted only when it is “possible” to delete them).
Regarding claim 5, the combination of Pechanec and Weissman renders obvious “The method of claim 1, wherein determining that the one or more conditions are satisfied with respect to the respective application includes: in accordance with a determination that the first one or more on demand resources are marked as un-purgeable independent of a running status of the respective application, determining that the one or more conditions are not satisfied; and in accordance with a determination that the first one or more on demand resources are not marked as un-purgeable independent of the running status of the respective application, determining that the one or more conditions are satisfied.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; deprecated components are not immediately 
Regarding claim 6, the combination of Pechanec and Weissman renders obvious “The method of claim 1, wherein determining that the one or more conditions are satisfied with respect to the respective application is based on predetermined purging priority associated with the first one or more on demand resources and the second one or more on demand resources, independent of a running status of the respective application.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; various deprecation levels are specified and those levels govern the relative prioritization of component retentions and deletions).
Regarding claim 7, the combination of Pechanec and Weissman renders obvious “The method of claim 1, wherein determining that the one or more conditions are satisfied with respect to the respective application is based on a usage pattern of the respective application.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; deprecated components are not immediately deleted if they are in use or otherwise required; components are deleted only when it is “possible” to delete them).
Regarding claim 8, the combination of Pechanec and Weissman renders obvious “The method of claim 7, wherein the usage pattern of the respective application is determined based on usage of the respective application across a plurality of electronic devices, including the electronic device.” (see, e.g., Weissman, fig. 4 & associated text).
Regarding claim 9, the combination of Pechanec and Weissman renders obvious “The method of claim 7, wherein: the usage pattern of the respective application indicates a plurality of time periods during which the respective application is likely to be used, and a respective time period between the plurality of time periods during which the respective application is not likely to be used, wherein determining that the one or more conditions are satisfied with respect to the respective application includes determining that a current time has reached an end of a first time period of the plurality of time periods, the method further comprising: after removing the first one or more on demand resources from the storage device, determining that the current time has reached a beginning of a second time period, after the respective time period, of the plurality of time periods; and in response to determining that the current time has reached the beginning of the second time period, re-adding the first one or more on demand resources to the storage device.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; application developers are in control of the timing/scheduling of application updates and thus the timing/scheduling of component additions/deletions).
Regarding claim 10, the combination of Pechanec and Weissman renders obvious “The method of claim 1, wherein the respective application is installed on a plurality of electronic devices, including the electronic device, and a current progression of a user in the respective application on a second electronic device of the plurality of electronic devices is a first progression, the method further comprising: adding, to the storage device, one or more on demand resources for the respective application for resuming the current progression of the user in the respective application.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; para. 89; the intersection of update availability and user status would result in occasional deletion 
Regarding claim 11, the combination of Pechanec and Weissman renders obvious “The method of claim 10, wherein adding, to the storage device, the one or more on demand resources for the respective application for resuming the current progression of the user in the respective application occurs before the user starts using the respective application on the electronic device.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; para. 89).
Regarding claims 18-19, the instant claims are equivalents of claim 1, differing only by statutory class. Accordingly, the rejection of claim 1 applies, mutatis mutandis, respectively to claims 18 and 19. 
Regarding claim 20, the combination of Pechanec and Weissman renders obvious “The method of claim 1, wherein the removing of the first one or more on demand resources does not disrupt running of the respective application.” (see, e.g., Weissman, para. 72-3, 79-80; Tables 6-7; deprecated components are not immediately deleted if they are in use or otherwise required; components are deleted only when it is “possible” to delete them).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman, Pechanec, and USPGPUB 2004/0254975, hereinafter “Teh.” 
Regarding claim 4, Weissman discloses “The method of claim 1,” but does not appear to disclose the further limitations “wherein determining that the one or more conditions are satisfied with respect to the respective application includes: in accordance with detecting a shortage of storage space on the storage device, determining that the one or more conditions are satisfied; and in accordance with not detecting a shortage of storage space on the storage device, determining that the one or more conditions are not satisfied.” Stated differently, Weissman does not disclose uninstalling an application conditional on whether there is insufficient storage space for said application. When storage space is abundant, existing applications are not removed. However, when insufficient storage space is detected, unneeded applications are removed. 
Teh discloses (at fig. 1 & associated text, para. 10) that “some existing applications are removed” from a device when insufficient “storage capacity” exists for installing other applications. Teh, Pechanec, and Weissman are directed toward software engineering and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the storage-space-conditional software removal utility of Teh with the software component removal operation of Weissman and Pechanec, thereby obtaining the invention of the instant claim. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have discerned a clear and predictable benefit of so combining in the resulting optimization (and minimization) of the use of valuable storage space on a computing device. Accordingly, the instant claim is unpatentable over the combination of Teh, Pechanec, and Weissman. 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec and Weissman. 
Regarding claims 12-17, the combination of Pechanec and Weissman renders  “The method of claim 1,” but does not appear to disclose the further limitations “wherein determining that the one or more conditions are satisfied with respect to the respective application includes determining that a first user is logged into the electronic device, the method further comprising: after removing the first one or more on demand resources from the storage device, detecting that a second user is logged into the electronic device; and in response to detecting that the second user is logged into the electronic device: removing, from the storage device, third one or more on demand resources of the plurality of on demand resources associated with the respective application.” or “wherein the third one or more on demand resources comprise the second one or more on demand resources.” or “in response to detecting that the second user is logged into the electronic device: maintaining, on the storage device, third one or more on demand resources of the plurality of on demand resources associated with the respective application.” or “wherein the third one or more on demand resources comprise the second one or more on demand resources.” or “in response to detecting that the second user is logged into the electronic device: adding, to the storage device, fourth one or more on demand resources of the plurality of on demand resources associated with the respective application.” or “wherein the fourth one or more on demand resources comprise the first one or more on demand resources.”
Stated more simply, the combination of Pechanec and Weissman does not explicitly disclose conditioning the addition and removal of components entirely upon a user login. The combination of Pechanec and Weissman also does not appear to 
NB: Applicants did not object to the foregoing invocation(s) of Official Notice and the common knowledge asserted therein now is deemed to be admitted prior art. See MPEP 2144.03(C). 

Response to Arguments
	Applicants’ arguments in traversal of the standing claim rejections have been carefully considered but are moot in view of the foregoing updated grounds of rejection.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-

/Ryan D. Coyer/Primary Examiner, Art Unit 2191